DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This is a response to U.S. Patent Application No. 17/226,288 filed on 04/09/2021, in which Claim 1 was presented for examination. In a preliminary amendment dated 10/18/2021, Applicant canceled Claim 1 and added Claims 2 – 21. Accordingly, Claims 2 – 21 remain pending for examination

Status
	Claims 2 – 21 are rejected on the ground of nonstatutory double patenting, Claims 2 – 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph and Claims 2 – 21 are rejected under pre-AIA  35 U.S.C. 103(a).

Examiner Note
 	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  

Information Disclosure Statement
The information disclosure statement filed on 02/11/2022 do not fully comply with the requirements of 37 CFR 1.98(b) because at least one of the listed publications identified as "non-patent literature documents" fails to identify, and/or incorrectly identifies, at least one of the following, as required in 37 CFR 1.98(b)(5):
1. publisher;
2. author (if any);
3. title;
4. relevant pages of the publication;
5. publication date; and 
6. place of publication.
Particularly, the NPL listing no. 745 – 748 fails to identify the relevant content within the cited web page, publication date of the content and relevant pages.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0001], recites “This application is a continuation of U.S. Patent Application No. 15/273,863, filed September 23, 2016, which is a continuation of U.S. Patent Application No. 13/830,719, filed on March 14, 2013, which claims the benefit of priority to U.S. Provisional Application No. 61/647,236, filed May 15, 2012, the disclosures of each of which are hereby incorporated by reference in their entireties for all purposes”.
.
Appropriate correction is required.

Claim Objections
Claims 5, 8, 12, 15, 19 and 21 are objected to because of the following informalities:  
Claim 8 recites the “wherein the specialized content is associated with a separate communication channel” (emphasis added). There is an antecedent basis problem with “specialized content” it appear that the claim should recite “specialized media” as claimed in Claim 2.
Claims 15 and 21 contain the same problem as Claim 8.

Claims 5, 12 and 19 are objected to because it appears that these claims are repeated in the set of claims (See Claims 3, 10 and 17).

  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 2 – 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 8 – 10 of U.S. Patent No. 9,672,196. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant Application 
No. 17/226,288
U.S. Patent 
No. 9,672,196
2, 9, 16 
1
3, 10, 17
5
4, 11, 18
9
5, 12, 19
5
6, 13
10
7, 14, 20
8 – 10
8, 15, 21
5



Regarding Claims 2 – 21, Claims 1, 5 and 8 – 10 of U.S. Patent No. 9,672,196 recites a computer-implemented method for customizing web content presented to the user, comprising steps to perform every step carried out by Claims 2 – 21. One of ordinary skill in the art, at the time of the invention would conclude that the invention defined in the claims at issue would have been an obvious variation of the invention as defined in U.S. Patent No. 9,672,196.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 – 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “defining specialized media”, and the claim also recites “to be presented by the particular webpage based on the tracking data and the rank of the subset of objects” which is the narrower statement of the limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The examiner suggest to amend the claim in order to clearly claim that the  specialized media is presented by the particular webpage based on the tracking data and the rank of the subset of objects.

Due to at least their dependency upon Claims 2, 9 or 16, Claims 3 – 8, 10 – 15 and 17 – 21 are also indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 2 – 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lindsay et al. (US 2010/0306043) (hereinafter, Lindsay) in view of Holt et al. (US 2009/0327863) (hereinafter, Holt).

Regarding Claim 2, Lindsay teaches a method (See Lindsay abstract) comprising: 
receiving, by a server, a request to access a particular webpage of a content provider, the request including an identification of a user device (Lindsay in par 0036, teaches that the event logger may also log various other events occurring in the system 100, for example, messages received from members requesting information, members logging in to the system 100 or logging out from the system 100, members updating their profile, or similar events that are considered significant for purposes of logging. If the advertisement server 140 presents an advertisement based on particular characteristics, the event logger logs the characteristics being tested when an advertisement is presented. Lindsay in par 0039, further teaches that a member has accessed the system and is using one or more features, such as the member's account or home page, at which point the advertisement is shown. The advertisement may display information in the form of text or images. The text or the images may contain hyperlinks to websites that provide further information related to the brand being advertised. The advertisement is placed in a user interface presented to the member, for example a browser used for navigating the internet);
retrieving tracking data associated with a set of objects, the set of objects having been transmitted to users via one or more webpages operated by one or more third-party providers, the tracking data indicating a subset of objects that were transmitted to the user device (Lindsay in par 0023, teaches that an advertisement may be targeted to a set of members based on attributes of the member. Measurement of the effectiveness of an advertising campaign is desirable to advertisers who wish to evaluate an advertising campaign and improve its effectiveness. Lindsay in par 0024, further teaches that if the advertisement presents a specific fact related to a product, a set of poll questions can inquire about the member's awareness of the specific fact. Lindsay in par 0036, teaches that the event log 150 stores the information logged using structures that allow batch processing of the information. The batch processing of the event logs may be performed periodically at an interval that accumulates sufficient number of logs useful for processing. A log may store information that allows identification of an advertisement or advertising campaign associated with the event. This information allows a post processor to derive the set membership of the member ID and the experimental set that the member ID is associated with at a later stage if necessary. Lindsay in par 0037 and Fig. 1, further teaches that a poll manager 155 identifies what actions were taken for each set of members. The poll manager 155 use the information of the members to determine sets of members to whom questions associated with an advertising campaign are sent. The questions sent to the members by the poll manager may inquire about the impact of the advertisement by measuring the awareness of specific products advertised by the advertising campaign. If a member provides answers to the questions, the poll manager stores the results in poll results 
executing a ranking formula on the subset of objects, the ranking formula being configured to rank the subset of objects based on the tracking data (Lindsay in par 0024, further teaches that the comparison of the two or more sets of members is performed by presenting the members with questions aimed at measuring the effectiveness of the advertising campaign. For example, if the advertisement presents a specific fact related to a product, a set of poll questions can inquire about the member’s awareness of the specific fact. Lindsay in par 0038, further teaches that the poll manager 155, poll results store 160, and the poll analyzer 165 may be executed on a computer maintained by a third party that specializes in conducting and analyzing polls whereas the remaining modules are executed by a website that shows the advertisements);
defining specialized media to be presented by the particular webpage based on the tracking data and the rank of the subset of objects (Lindsay in par 0024, further teaches that if the advertisement presents a specific fact related to a product, a set of poll questions can inquire about the member's awareness of the specific fact. This allows evaluation of the advertisement to measure how effectively the advertisement is increasing product awareness. Lindsay in par 0030, further teaches that an advertisement may be targeted to members who used the system at least five times a week for the past month and who have used a gift giving application within the last three days. Lindsay in par 0051, further teaches that exposure information can be ;
However, Lindsay does not specifically disclose facilitating a presentation of a customized version of the particular webpage, the customized version of the particular webpage including the particular webpage and the customized content.  
Holt teaches personalization of content of a web site for a user based on a website that a user arrives (See Holt’s Abstract). Holt in par 0005, teaches that browsing patterns are usually tracked by saving specific visitor identification and behavior information in a “cookie” stored by the user’s browser and updated during each visit. For example a web site may log each customer’s buying history and, based on that history, recommends specific purchases. Holt in par 0027, teaches that a user may visit a website which includes hyperlinks to webpages available from the server computer. In the event a user click on such hyperlinks, the browser sends a request to the server for a webpage referenced in the hyperlink and located on the server. Holt in par 0053 – 0054 ad Fig. 4, teaches that the originating page displays a sponsor section which 
Holt in par 0028, further teaches that the server may personalize the requested page based on an analysis of the page referenced by the referral URL. To perform this functions, the memory of the server may include a set of metrics. Holts in par 0034, teaches that while the user navigates pages available from the target site, the service process collect a set of metrics. Metrics 126 may reflect activity performed by a user on the target page. For example, the target page may be a “home page” for a given site and include links to a variety of additional content available from the given site. The visiting user’s navigation activity may be captured by metrics126, this information may be used to determine whether content that was personalized based on a referring page is in fact useful to the visiting user. If the user does not access any of the personalized content, then the categorization of the target page may need to be updated. Holt in par 0053 – 0056 and Fig. 4, further teaches an example of an originating page 400 displayed in a browser. The originating page 400 is a website presenting details of a conference directed to the Java® programming language. The originating page 400 displays a sponsor section 408 which includes a list of hyperlinks to organizations' websites sponsoring the conferences. Illustratively, IBM is listed as a sponsor and a hyperlink 410 to IBM’s website is displayed under the sponsor section. A user clicks the hyperlink 410 to view IBM’s website. Upon clicking the hyperlink 410, an http request to access IBM’s website is sent to an http server 120 hosting IBM’s website. Further, the browser 174 may include a referrer header with the http request to supply the http server 120 with the URL of the originating page. Once IBM’s web server receives the 
	Accordingly, Holt teaches a method that track user interaction with a webpage and in response to selecting a hyperlink displayed with the webpage, the method personalized the target web page that is associated with the entity representing the hyperlink presented in the webpage.
	Therefore, it would be obvious for one of ordinary skill in the art at the time of the invention to utilize the teaching of Holt with the teaching as in Lindsay to personalize a webpage for a user in response to the user interaction with the displayed advertisement. The motivation for doing so would have been to provide the user with a personalized web page, thus improving the relevance of content on the target site, improving the effectiveness of advertisements presented on the target page, and generally providing users with a better browsing experience (See Holt par 0058).

Regarding Claim 3, Lindsay in view of Holt teaches the limitations contained in parent Claim 2. Holt further teaches:
 wherein the specialized media is an application that executes within the customized version of the particular webpage (Holt in par 0020, teaches that the routines executed to implement the embodiments, may be part of an operating system or a specific application, component, program, module, object or sequence of instructions. Holt in par 0028, further teaches that the server may personalize the requested page based on an analysis of the page referenced by the referral URL. Holts in par 0034, teaches that while the user navigates pages available from the target site, the service process collect a set of metrics. Holt in par 0053 – 0056 and Fig. 4, further teaches an example of an originating page 400 displayed in a browser. The originating page 400 is a website presenting details of a conference directed to the Java® programming language. The originating page 400 displays a sponsor section 408 which includes a list of hyperlinks to organizations' websites sponsoring the conferences. Illustratively, IBM is listed as a sponsor and a hyperlink 410 to IBM’s website is displayed under the sponsor section. A user clicks the hyperlink 410 to view IBM’s website. Upon clicking the hyperlink 410, an http request to access IBM’s website is sent to an http server 120 hosting IBM’s website. Further, the browser 174 may include a referrer header with the http request to supply the http server 120 with the URL of the originating page. Once IBM’s web server receives the http request and captures the referrer URL, the page content served to the user may be personalized, based on the content of the referring webpage. In other words, portions of IBM’s website may be personalized based on the content located at the referrer URL).

Regarding Claim 4, Lindsay in view of Holt teaches the limitations contained in parent Claim 2. Lindsay further teaches:
wherein the tracking data is associated with the one or more third-party providers (Lindsay in par 0037 and Fig. 1, further teaches that a poll manager 155 identifies what actions were taken for each set of members. The poll manager 155 use the information of the members to determine sets of members to whom questions associated with an advertising campaign are sent. The questions sent to the members by the poll manager may inquire about the impact of the advertisement by measuring the awareness of specific products advertised by the advertising campaign. If a member provides answers to the questions, the poll manager stores the results in poll results store 160. The poll analyzer analyzes the poll results collected in order to quantify the impact of the advertising campaign. The results of the poll analyzer can be viewed by an advertiser).

Regarding Claim 5, , Lindsay in view of Holt teaches the limitations contained in parent Claim 2. Holt further teaches:
wherein the specialized media is an application that executes within the customized version of the particular webpage (Holt in par 0020, teaches that the routines executed to implement the embodiments, may be part of an operating system or a specific application, component, program, module, object or sequence of instructions. Holt in par 0028, further teaches that the server may personalize the requested page based on an analysis of the page referenced by the referral URL. Holts . Holt in par 0053 – 0056 and Fig. 4, further teaches an example of an originating page 400 displayed in a browser. The originating page 400 is a website presenting details of a conference directed to the Java® programming language. The originating page 400 displays a sponsor section 408 which includes a list of hyperlinks to organizations' websites sponsoring the conferences. Illustratively, IBM is listed as a sponsor and a hyperlink 410 to IBM’s website is displayed under the sponsor section. A user clicks the hyperlink 410 to view IBM’s website. Upon clicking the hyperlink 410, an http request to access IBM’s website is sent to an http server 120 hosting IBM’s website. Further, the browser 174 may include a referrer header with the http request to supply the http server 120 with the URL of the originating page. Once IBM’s web server receives the http request and captures the referrer URL, the page content served to the user may be personalized, based on the content of the referring webpage. In other words, portions of IBM’s website may be personalized based on the content located at the referrer URL). 

Regarding Claim 6, Lindsay in view of Holt teaches the limitations contained in parent Claim 2. Lindsay further teaches:
wherein the ranking formula is configured to rank the subset of objects based on a number of times the subset of objects were transmitted to the user device objects (Lindsay in par 0024, further teaches that if the advertisement presents a specific fact related to a product, a set of poll questions can inquire about the member's awareness of the specific fact. This allows evaluation of the advertisement to 

Regarding Claim 7, Lindsay in view of Holt teaches the limitations contained in parent Claim 2. Lindsay further teaches:
wherein the ranking formula is configured to rank the subset of objects based on a time interval between when at least one object of the subset of objects was transmitted to the user device and receiving the request to access the particular webpage (Lindsay in par 0023, teaches that an advertisement may be targeted to a set of members based on attributes of the member. Measurement of the effectiveness of an advertising campaign is desirable to advertisers who wish to   

Regarding Claim 8, Lindsay in view of Holt teaches the limitations contained in parent Claim 2. Lindsay further teaches:
 wherein the specialized content is associated with a separate communication channel (Lindsay in par 0036, teaches that the actions of the advertisement server 140 are logged by the event logger 145 to event log 150. For example, each time an advertisement is shown to a member, the corresponding event is logged by the event logger 145 in the event log 150. Similarly, if an advertisement is withheld from the member by the advertisement server 140, the event is logged by the event logger 145 in the event log 150. Any variations in a campaign for additional sets of users are also logged by the event logger 145. The event logger may also log various 

Regarding Claims 9 – 15, these Claims merely recites a system comprising: one or more data processors; a non-transitory computer-readable storage medium containing instructions which, when executed by the one or more data processors (See Lindsay par 0056), cause the one or more data processors to perform operations as similarly recited in claims 2 – 8 respectively. Accordingly, Lindsay in view of Holt teaches/suggests every limitation of Claims 9 – 15 as indicated in the above rejections of Claims 2 – 8 respectively.

Regarding Claims 16 – 21, these Claims merely recites a non-transitory computer-readable storage medium containing instructions which, when executed by one or more data processors, cause the one or more data processors to perform operations as similarly recited in Claims 2 – 5, 7 and 8 respectively. Accordingly, Lindsay in view of Holt teaches/suggests every limitation of Claims 16 – 21 as indicated in the above rejections of Claims 2 – 5, 7 and 8 respectively.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701. The examiner can normally be reached M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL MERCADO/           Primary Examiner, Art Unit 2176